FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                No. 11-30262
                Plaintiff-Appellee,
                                            D.C. No.
                 v.                      2:11-cr-06004-
                                             LRS-1
FAUSTINO GOMEZ,
            Defendant-Appellant.         ORDER AND
                                          OPINION


      Appeal from the United States District Court
        for the Eastern District of Washington
       Lonny R. Suko, District Judge, Presiding

                Argued and Submitted
        February 4, 2013—Seattle, Washington

                  Filed April 24, 2014

     Before: Raymond C. Fisher, Ronald M. Gould,
         and Richard A. Paez, Circuit Judges.

                       Order;
                Opinion by Judge Paez
2                   UNITED STATES V. GOMEZ

                           SUMMARY*


                          Criminal Law

    The panel withdrew an opinion filed October 7, 2013,
filed a new opinion, and denied as moot the defendant’s
petition for panel rehearing and rehearing en banc in an
appeal from an illegal reentry conviction and sentence.

   In the new opinion, the panel affirmed the conviction,
vacated the sentence, and remanded for resentencing.

    The panel held that the underlying removal was invalid
for two independent reasons: (1) the stipulated removal
proceeding violated the defendant’s right to due process
because he was denied his right to appeal the removal order,
and (2) the immigration judge violated 8 C.F.R. § 1003.25(b)
by finding the defendant’s waiver of rights “voluntary,
knowing, and intelligent” on the basis of an insufficient
record. The panel nonetheless affirmed the conviction
because the violations were harmless given that the defendant
was ineligible for voluntary departure at the time of the
removal proceeding.

    The panel held that the defendant’s prior conviction for
sexual conduct with a minor under Ariz. Rev. Stat. § 13-1405
did not constitute a “crime of violence” within the meaning
of U.S.S.G. § 2L1.2(b)(1)(A)(ii). The panel held that § 13-
1405, including the version for offenses against victims
“under fifteen,” is not categorically a “crime of violence”

  *
    This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                 UNITED STATES V. GOMEZ                     3

because it is missing an element of the generic offenses of
sexual abuse and statutory rape, and the district court’s
finding to the contrary was reversible error. The panel
answered in the affirmative the previously-open question
whether a four-year age difference is an element of generic
statutory rape. Because § 13-1405 is missing an element of
these generic crimes, the panel did not undertake the modified
categorical analysis. The panel rejected the government’s
argument that the sentencing error was harmless.


                        COUNSEL

Rebecca L. Pennell (argued), Federal Defenders of Eastern
Washington & Idaho, Yakima, Washington, for Defendant-
Appellant.

Alexander C. Ekstrom (argued), United States Attorney’s
Office for the Eastern District of Washington, Yakima,
Washington, for Plaintiff-Appellee.


                          ORDER

    The opinion filed on October 7, 2013 and reported at 732
F.3d 971 is withdrawn. The opinion shall not be cited as
precedent by or to any court of the Ninth Circuit. It is
replaced by the new opinion filed concurrently with this
order.

    With the withdrawal of the prior opinion, the Appellant’s
Petition for Panel Rehearing and Rehearing En Banc is
denied as moot. A petition for rehearing may be filed in
4                UNITED STATES V. GOMEZ

response to the new opinion as provided by Federal Rules of
Appellate Procedure 35 and 40.



                        OPINION

PAEZ, Circuit Judge:

    Faustino Gomez appeals the district court’s denial of his
motion to dismiss the indictment charging him with illegal
reentry under 8 U.S.C. § 1326. Gomez argues that his
underlying 2006 removal was invalid because the stipulated
removal proceeding violated his right to due process and
denied him an opportunity to seek voluntary departure. We
hold that the removal was invalid for two independent
reasons: (1) the stipulated removal proceeding violated
Gomez’s right to due process because he was denied his right
to appeal the removal order, and (2) the Immigration Judge
(“IJ”) violated 8 C.F.R. § 1003.25(b) by finding Gomez’s
waiver of rights “voluntary, knowing, and intelligent” on the
basis of an insufficient record. Nonetheless, we affirm
Gomez’s § 1326 conviction because the violations were
harmless given that Gomez was ineligible for voluntary
departure at the time of the 2006 proceeding.

    Gomez also challenges the district court’s imposition of
a sixteen-level sentencing enhancement. He argues that his
2004 conviction for sexual conduct with a minor under
Arizona Revised Statute section 13-1405 does not constitute
a “crime of violence” as defined by United States Sentencing
Guidelines Manual (“U.S.S.G.”) § 2L1.2(b)(1)(A)(ii). We
agree. We hold that § 13-1405, including the version for
offenses against victims “under fifteen,” does not
                 UNITED STATES V. GOMEZ                     5

categorically meet the generic definition of “sexual abuse of
a minor” or of “statutory rape.” After Descamps v. United
States, 133 S. Ct. 2276 (2013), we no longer analyze a statute
missing an element of a generic offense, as here, under the
modified categorical approach. Thus, we vacate Gomez’s
sentence and remand for resentencing.

                    I. BACKGROUND

                             A.

    In January 2004, Gomez was indicted on three counts of
violating Arizona Revised Statute section 13-1405 for sexual
conduct with a minor who was under the age of fifteen.
Count one charged Gomez with digitally penetrating the
victim, and Counts two and three charged him with having
sexual intercourse with her. In September 2004, Gomez
signed a plea agreement, pleading guilty to two counts of
“Attempted Sexual Conduct with a Minor Under the Age of
15” in violation of § 13-1001 (attempt) and § 13-1405 (sexual
conduct with a minor). In November 2004, Gomez was
sentenced to a term of imprisonment, not to be released until
January 16, 2006.

    On January 17, 2006, the immigration authorities served
Gomez, who was in Immigration and Customs Enforcement’s
(“ICE”) custody, with a Notice to Appear (“NTA”). Gomez
signed and returned a “request for prompt hearing.” The
NTA included the allegation that he had been convicted of the
§ 13-1405 offenses. ICE transferred Gomez to Eloy
Detention Center where he received, on January 19, 2006, a
revised NTA that omitted any reference to his past
conviction. Gomez again signed a “request for prompt
hearing.” While Gomez was in a cell with other aliens, an
6                    UNITED STATES V. GOMEZ

immigration official read to them en masse a Stipulated
Removal form in Spanish. Gomez does not remember
whether he had a copy of the form when it was read to the
group. After the en masse reading, Gomez met individually
with an immigration officer who told Gomez that he could be
removed immediately if he signed the form. Gomez claims
that during the individual meeting, “the form was not
reviewed again, and [he] did not read the form.” The whole
process lasted less than forty-five minutes. Gomez signed the
preprinted form, which contained both English and Spanish
statements waiving Gomez’s rights to counsel, ¶4, to a
hearing before an IJ, ¶5, to any form of relief (including
voluntary departure), ¶8, and to appeal, ¶13. Without a
hearing, the IJ issued a two paragraph decision and order on
January 20, 2006, finding Gomez’s uncounseled waiver of
rights to be “voluntary, knowing, and intelligent.” Gomez
was removed to Mexico via Nogales, Arizona that same day.

                                    B.

    On December 23, 2010, Gomez was arrested for driving
under the influence of alcohol in Washington state. A day
later, an ICE agent located Gomez in the Franklin County Jail
in Washington. Gomez was indicted on January 11, 2011, for
illegal reentry in violation of 8 U.S.C. § 1326.1 Gomez


  1
    8 U.S.C. § 1326(a) provides that “any alien who–(1) has been denied
admission, excluded, deported, or removed . . . and thereafter (2) enters,
attempts to enter, or is at any time found in, the United States [barring
some exceptions] . . . shall be fined under Title 18, or imprisoned not more
than 2 years [subject to enhanced penalties under § 1326(b)], or both.”

   We have recognized that “the Illegal Immigration Reform and
Immigrant Responsibility Act of 1996 (‘IIRIRA’) amended the
immigration statutes so as to eliminate the previous legal distinction
                     UNITED STATES V. GOMEZ                               7

moved to dismiss the indictment on the ground that the
underlying stipulated removal proceeding was invalid. The
district court denied the motion. A week later, Gomez filed
a motion for reconsideration along with a declaration, stating,
inter alia, that he had not understood the stipulated removal
proceeding.2 Although the district court denied Gomez’s
motion for reconsideration, the court characterized the
validity of Gomez’s removal proceeding as “a close
question.” Gomez entered a guilty plea, reserving his right to
appeal the denial of his motion to dismiss the indictment.

    The probation officer prepared a pre-sentence report
(“PSR”) and recommended a total offense level of twenty-
two. The total offense level included a sixteen-level
enhancement based on the probation officer’s determination
that Gomez had been previously deported after being
convicted of a “crime of violence” as defined by U.S.S.G.
§ 2L1.2(b)(1)(A)(ii). The PSR assigned Gomez six criminal
history points, for a criminal history category of III, and a
Guidelines sentencing range of fifty-one to sixty-three
months imprisonment.           Without the sixteen-level
enhancement, the sentencing range for Gomez would likely


between deportation, removal and exclusion, merging all of these
proceedings into a broader category entitled ‘removal proceedings.’”
United States v. Lopez-Gonzalez, 183 F.3d 933, 934 (9th Cir. 1999)
(footnote omitted) (citing United States v. Pantin, 155 F.3d 91, 92 (2d Cir.
1998)). We refer to Gomez’s “removal” proceedings, though we note that
8 U.S.C. § 1326(d) and other cases we cite sometimes refer to
“deportation” proceedings. “[A]ny distinction between deportation and
removal is legally insignificant for purposes of § 1326.” Id. at 935.
 2
   According to the pre-sentence report prepared for sentencing, Gomez
completed the sixth grade in Mexico and is able to read and write in
Spanish, but unable to communicate in English.
8                   UNITED STATES V. GOMEZ

have been ten to sixteen months. See United States
Sentencing Commission Guidelines Manual, Sentencing
Table (Nov. 1, 2010).3

    On September 8, 2011, the district court conducted a
hearing on objections to the PSR. Gomez’s primary objection
was to the sixteen-level sentencing enhancement for his 2004
§ 13-1405 conviction. Gomez argued that the conviction did
not qualify as a “crime of violence” under the categorical or
modified categorical approaches.

    On September 15, 2011, the district court conducted a
sentencing hearing. The district court acknowledged the
PSR’s recommended Guidelines sentencing range of fifty-one
to sixty-three months, and found that Gomez’s § 13-1405
conviction was “in fact categorically statutory rape,” which
is a “crime of violence” under § 2L1.2(b)(1)(A)(ii). The
district court also conducted an alternative analysis, assuming
that the generic definition of “statutory rape” included a four-
year age differential, and found that Gomez satisfied this
element because the court could consider Gomez’s age at the
time of the § 13-1405 conviction given that his date of birth
appeared on the “judgement [sic] paperwork.” Finally, the
district court noted several reasons for imposing a below-
Guidelines sentence. It also noted that it would likely have
given the same sentence even if it erred in applying the
sixteen-level enhancement. The district court then imposed



    3
       The PSR used the 2010 United States Sentencing Commission
Guidelines Manual. Pursuant to § 2L1.2(b)(1)(D), if Gomez’s Arizona
conviction had not qualified as a crime of violence, his base offense level
likely would have been increased by only four levels, rather than sixteen,
yielding a total offense level of ten, rather than twenty-two.
                 UNITED STATES V. GOMEZ                     9

a sentence of twenty-two months imprisonment and three
years of supervised release.

 II. JURISDICTION AND STANDARD OF REVIEW

    We have jurisdiction to review a final judgment of the
district court pursuant to 28 U.S.C. § 1291. “We review de
novo a claim that a defect in a prior removal proceeding
precludes reliance on the final removal order in a subsequent
§ 1326 proceeding.” United States v. Reyes-Bonilla, 671 F.3d
1036, 1042 (9th Cir. 2012), cert. denied, 133 S. Ct. 322
(2012). “We review the district court’s findings of fact for
clear error. We may affirm a district court’s denial of a
motion to dismiss an indictment on any basis supported by
the record.” Id. (citation omitted).

     “We review de novo the district court’s interpretation of
the Sentencing Guidelines,” United States v. Rodriguez-
Ocampo, 664 F.3d 1275, 1277 (9th Cir. 2011) (quoting
United States v. Berger, 587 F.3d 1038, 1041 (9th Cir. 2009))
(internal quotation marks omitted), including a “district
court’s determination that a prior conviction qualifies as a
‘crime of violence’ under the Guidelines,” United States v.
Rodriguez-Guzman, 506 F.3d 738, 740–41 (9th Cir. 2007)
(citing United States v. Rivera-Sanchez, 247 F.3d 905, 907
(9th Cir. 2001) (en banc)).

                    III. DISCUSSION

                       A. Conviction

   When an alien defendant is prosecuted for illegal reentry
under 8 U.S.C. § 1326, he may not collaterally attack the
10               UNITED STATES V. GOMEZ

underlying deportation order “unless the alien demonstrates”
that:

       (1) [he] exhausted any administrative
       remedies that may have been available to seek
       relief against the order; (2) the deportation
       proceedings at which the order was issued
       improperly deprived the alien of the
       opportunity for judicial review; and (3) the
       entry of the order was fundamentally unfair.

8 U.S.C. § 1326(d); United States v. Gonzalez-Villalobos, 724
F.3d 1125, 1129–30 (9th Cir. 2013). “An underlying removal
order is ‘fundamentally unfair’ if: ‘(1) [a defendant’s] due
process rights were violated by defects in his underlying
deportation proceeding, and (2) he suffered prejudice as a
result of the defects.’” United States v. Ubaldo-Figueroa,
364 F.3d 1042, 1048 (9th Cir. 2004) (alteration in original)
(quoting United States v. Zarate-Martinez, 133 F.3d 1194,
1197 (9th Cir. 1998)).

    A defendant can establish the first two prongs of
§ 1326(d) by showing that he was denied judicial review of
his removal proceeding in violation of due process. See
Reyes-Bonilla, 671 F.3d at 1043; Ubaldo-Figueroa, 364 F.3d
at 1049–50. Due process requires that

       [W]here a determination made in an
       administrative proceeding is to play a critical
       role in the subsequent imposition of a criminal
       sanction, there must be some meaningful
       review of the administrative proceeding. This
       principle means at the very least that where
       the defects in an administrative proceeding
                 UNITED STATES V. GOMEZ                      11

       foreclose judicial review of that proceeding,
       an alternative means of obtaining judicial
       review must be made available before the
       administrative order may be used to establish
       conclusively an element of a criminal offense.

United States v. Mendoza-Lopez, 481 U.S. 828, 837–38
(1987) (footnote omitted) (citations omitted); see also United
States v. Lopez-Vasquez, 1 F.3d 751, 753 (9th Cir. 1993).

    A defendant can also satisfy the first two prongs of
§ 1326(d) by showing that immigration officials in the
underlying removal proceeding violated a regulation designed
to protect an alien’s right to judicial review. See United
States v. Barajas-Alvarado, 655 F.3d 1077, 1084–85 (9th Cir.
2011), cert. denied, 132 S. Ct. 1983 (2012). “[T]he Supreme
Court has ruled that when Congress enacts a procedure, aliens
are entitled to it.” Id. (citing United States ex rel. Knauff v.
Shaughnessy, 338 U.S. 537, 544 (1950) (“Whatever the
procedure authorized by Congress is, it is due process as far
as an alien denied entry is concerned.”)); see also United
States v. Ramos, 623 F.3d 672, 683 (9th Cir. 2010) (“It is a
well-known maxim that agencies must comply with their own
regulations.” (quoting Ramon-Sepulveda v. INS, 743 F.2d
1307, 1310 (9th Cir. 1984)) (internal quotation marks
omitted)).

    Once a due process or a qualifying regulatory violation
has been established, we evaluate the third prong of § 1326(d)
(that the deportation order was “fundamentally unfair”) as a
“prejudice” inquiry. See Reyes-Bonilla, 671 F.3d at 1039
(noting that we have long held that “a defendant seeking to
exclude evidence of a prior removal order in a prosecution for
illegal reentry” must demonstrate a due process violation and
12               UNITED STATES V. GOMEZ

“‘bears the burden of proving prejudice.’” (quoting United
States v. Proa-Tovar, 975 F.2d 592, 595 (9th Cir. 1992) (en
banc) and citing 8 U.S.C. § 1326(d)(3))); see also United
States v. Rangel-Gonzales, 617 F.2d 529, 530 (9th Cir. 1980)
(explaining that for the purposes of a § 1326 prosecution we
conduct a two-step inquiry to determine if a regulatory
violation invalidates an underlying removal order: (1) “the
regulation itself must serve a purpose of benefit to the alien”
and (2) the violation must have “prejudiced interests of the
alien which were protected by the regulation” (internal
quotation marks omitted)).

    Here we conclude that Gomez’s 2006 deportation was
invalid for two independent reasons. First, Gomez was
denied his right to appeal his removal order in violation of
due process because immigration officials failed to obtain a
knowing waiver of that right. Second, the IJ who ordered
Gomez removed violated 8 C.F.R. § 1003.25(b) by finding
that Gomez’s waiver of his rights was “voluntary, knowing,
and intelligent” when there was an insufficient factual basis
for such a finding. However, we affirm the denial of
Gomez’s motion to dismiss the § 1326 conviction because he
cannot show that he was prejudiced by these violations given
that he was ineligible for any form of relief at the time of the
2006 proceeding.

                        1. Violations

                     a. Invalid Waiver

    Obtaining an invalid waiver of the right to appeal a
deportation order violates due process. Lopez-Vasquez,
1 F.3d at 753–54 (“Although a deportee may waive his right
to judicial review of his deportation order, that waiver must
                 UNITED STATES V. GOMEZ                      13

be considered and intelligent. Otherwise, the deportee is
deprived of judicial review in violation of due process.”
(internal quotation marks omitted) (quoting Mendoza-Lopez,
481 U.S. at 837–38)). Thus, although “an alien cannot
collaterally attack an underlying deportation order if he
validly waived the right to appeal that order,” United States
v. Arrieta, 224 F.3d 1076, 1079 (9th Cir. 2000), “[a] valid
waiver of the right to appeal ‘must be both considered and
intelligent,’” Ramos, 623 F.3d at 680 (quoting Arrieta, 224
F.3d at 1079) (additional internal quotation marks omitted).

    The first two prongs of § 1326(d) are satisfied if the right
to appeal was denied in violation of due process. See Reyes-
Bonilla, 671 F.3d at 1043 (“If Reyes did not validly waive his
right of appeal, the first two requirements under § 1326(d)
will be satisfied.”); Ubaldo-Figueroa, 364 F.3d at 1049–50;
see also Gonzalez-Villalobos, 724 F.3d at 1130–31 & n.7.

    At the time of his removal proceeding, Gomez signed a
Stipulated Removal form, printed in English and Spanish,
waiving his right to appeal the deportation order. Gomez
argues that because he contests the validity of his waiver, the
government’s reliance on that form—without more—is
insufficient to prove by “clear and convincing evidence” that
his waiver was valid. Guided by Ramos and Reyes-Bonilla,
we agree.

    The parties begin by debating who bears the burden of
proving the validity of Gomez’s waiver. Under the same
circumstances as those in this case, we have said
unmistakably that “[t]he government bears the burden of
proving valid waiver in a collateral attack of the underlying
removal proceedings.” Ramos, 623 F.3d at 680 (citing Lopez-
Vasquez, 1 F.3d at 754–54); see also Reyes-Bonilla, 671 F.3d
14                   UNITED STATES V. GOMEZ

at 1043. The government must prove a valid waiver “by clear
and convincing evidence.” Reyes-Bonilla, 671 F.3d at 1043
(citing United States v. Pallares-Galan, 359 F.3d 1088, 1097
(9th Cir. 2004)).

     We find unavailing the government’s argument that
United States v. Medina, 236 F.3d 1028, 1030 (9th Cir. 2001),
is to the contrary. In Medina, the defendant argued that the
government could not prove that he had in fact been deported
without a tape recording of the deportation proceeding. Id.
We noted that “the lawfulness of the prior deportation is not
an element of the offense under § 1326.” Id. (quoting United
States v. Delgado, 98 F.3d 492, 493 (9th Cir. 1996)) (internal
quotation marks omitted). Thus, in establishing the fact of a
prior deportation as an element of an illegal reentry offense,
“[t]he government merely needs to prove that [the defendant]
was in fact previously deported.” Id. Gomez does not
challenge the government’s ability to prove that he was in
fact deported. Rather, Gomez argues under a separate
provision of the statute—§ 1326(d)—that his deportation was
invalid. In spelling out the elements of an illegal reentry
offense in Medina, we did not silently overrule our prior
precedent holding that “[t]he government bears the burden of
proving the waiver.” Lopez-Vasquez, 1 F.3d at 754 (citing
Brewer v. Williams, 430 U.S. 387, 404 (1977) (“[I]t [is]
incumbent upon the State to prove an intentional
relinquishment or abandonment of a known right or
privilege.” (internal quotation marks omitted))).4


  4
    Nor did Medina overrule our long-established precedent merely by
saying that “[i]n order to collaterally attack his prior deportation, Medina
must show that the deportation hearing was fundamentally unfair and that
he was prejudiced by the error.” 236 F.3d at 1031 (emphasis added). At
most, this statement merely reiterates the statutory requirement that the
                   UNITED STATES V. GOMEZ                        15

    As Ramos emphasized, this court should “‘indulge every
reasonable presumption against waiver,’” and should “‘not
presume acquiescence in the loss of fundamental rights.’” 623
F.3d at 680 (quoting Lopez-Vasquez, 1 F.3d at 75[4]); see
also Reyes-Bonilla, 671 F.3d at 1044. We carefully abide by
this principle, especially where an uncounseled individual
purportedly waived his right to appeal.

     Where an alien defendant (1) was represented by counsel
at his deportation proceeding and (2) did not allege facts
undermining the validity of his waiver, we held that the
government met its initial burden of proving a valid waiver
by introducing an official immigration record. United States
v. Galicia-Gonzalez, 997 F.2d 602, 603–04 (9th Cir. 1993).
We stated that “where the government introduces official
records which on their face show a valid waiver of rights in
connection with a deportation proceeding, the burden shifts
to the defendant to come forward with evidence tending to
prove the waiver was invalid.” Id. at 604. There, Galicia-
Gonzalez’s counsel signed a waiver of rights form “along
with a declaration that she fully explained the contents of the
agreement to him and that he entered it with full knowledge.”
Id. at 603. And Galicia-Gonzalez did “not even allege[] there
was anything wrong with his deportation, i.e., that his rights
were improperly explained or that he was coerced into
waiving them. The government’s prima facie showing thus
stands unchallenged and this satisfies the government’s
burden of showing a valid deportation for purposes of section
1326.” Id. at 604.




alien “demonstrate” the prongs of § 1326(d) and prove prejudice. See
Reyes-Bonilla, 671 F.3d at 1039.
16                UNITED STATES V. GOMEZ

    Galicia-Gonzalez is not controlling here for two
independent reasons: (1) Gomez was not represented by
counsel at his removal proceeding, and (2) Gomez contested
the validity of his waiver and alleged facts supporting its
invalidity in the district court when prosecuted for illegal
reentry. First, Ramos explicitly held that the district court
erred by relying on Galicia-Gonzalez to shift the burden to
Ramos, because Galicia-Gonzalez was represented at his
deportation proceeding while Ramos was not. Ramos, 623
F.3d at 680 (noting “that the district court erred in concluding
that the validity of Ramos’s stipulated removal order was
controlled by our decision in Galicia-Gonzalez” because
“unlike the petitioner in Galicia-Gonzalez, who had received
a full explanation of a stipulated removal agreement from his
counsel, and who had entered into the stipulation through
counsel, Ramos lacked the benefit of legal representation”).
Second, when a defendant in a § 1326 prosecution contests
the validity of his waiver of the right to appeal his deportation
order, we have held that the government’s introduction of an
official document signed by the defendant waiving his right
to appeal is insufficient to meet the government’s burden of
proving a valid waiver. Reyes-Bonilla, 671 F.3d at 1043–45
(noting that the district court’s finding of valid waiver “would
be sound if Reyes had not contested his understanding of the
notice” but holding that the signed notice was inadequate to
meet the government’s burden where Reyes testified in
district court that he had lacked understanding of the removal
proceedings).

    The circumstances underlying the stipulated deportation
in Ramos are strikingly similar to the circumstances here.
Like Ramos, Gomez was unrepresented and, like Ramos, was
deported pursuant to a stipulated removal proceeding at the
Eloy, Arizona detention facility. See Ramos, 623 F.3d at 677.
                 UNITED STATES V. GOMEZ                   17

Ramos signed the same stipulation as Gomez. The preprinted
stipulation form contains both English and Spanish
statements that waive the alien’s rights to counsel, ¶4, to a
hearing before an IJ, ¶5, to any form of relief (including
voluntary departure), ¶8, and to appeal, ¶13. In Ramos, we
described the process for stipulated removal proceedings at
Eloy:

       After detainees are selected for participation
       in the stipulated removal program, deportation
       officers typically prepare an NTA and a
       Stipulated Removal form for each individual.
       Deportation officers then gather detainees
       selected for the program for a group
       presentation.       There, an immigration
       enforcement agent explains in Spanish that a
       detainee has two options: first, to accept
       stipulated removal, or second, to appear
       before an IJ, where the detainee may ask to
       remain legally in the United States or seek
       voluntary departure. The agent also advises
       the group that under the stipulated removal
       program, a detainee can be removed that very
       day; whereas it could take anywhere from two
       to three weeks or longer to appear before an IJ
       if the detainee chooses not to sign the form.
       The agent then reads the text of the Stipulated
       Removal form aloud in Spanish, and
       concludes the presentation. Next, DHS
       deportation officers meet individually with
       each detainee to determine whether he or she
       wants to sign the Stipulated Removal form.
       Deportation officers do not review the
       detainee’s A-file at any time before or during
18               UNITED STATES V. GOMEZ

       the individual meeting. No transcriber,
       interpreter, or attorney is present during the
       detainee’s individual meeting with the
       deportation officer.

Id. at 678. This description is consistent with the record in
this case, in particular Gomez’s sworn declaration.

    In Ramos, we described the testimony of the immigration
officer who met individually with Ramos after the en masse
reading, and we noted her limited Spanish language skills.
623 F.3d at 678–79. We concluded that “Ramos’s waiver of
his right to appeal was invalid for several independent
reasons” including because his waiver “was not ‘considered
or intelligent’ because he did not receive a competent Spanish
language translation of his right to appeal when he signed the
form.” Id. at 680.

    We are not persuaded by the government’s argument that
Ramos relied on the incompetence of the immigration
officer’s individual translation. This argument improperly
shifts the burden to the alien defendant to prove an
incompetent explanation of the alien’s rights; however, the
burden to prove a competent explanation, and thus valid
waiver, rests with the government. “We cannot conclude that
waiver of rights, including the right to appeal, was
‘considered or intelligent’ without evidence that a detainee
was ‘able to understand the questions posed to him’ when put
to the choice of foregoing all rights or remaining in detention
until he could appear before an IJ.” Ramos, 623 F.3d at 681
(emphasis added) (citing Perez-Lastor v. INS, 208 F.3d 773,
778 (9th Cir. 2000)). The fact that Ramos signed a
                  UNITED STATES V. GOMEZ                       19

stipulation indicating his understanding and waiver, and that
the IJ found his waiver to be “voluntary, knowing, and
intelligent,” id. at 679, was insufficient to meet the
government’s burden of proof; and the government offers
nothing more here. See also Reyes-Bonilla, 671 F.3d at
1044–45 (concluding that the government failed to meet its
burden of proving a valid waiver where the evidence was
“unclear” as to whether the immigration officer explained to
Reyes “in a language he could understand” his right to appeal
and there was “no evidence as to the extent of the explanation
given or [the immigration officer’s] ability to communicate
in Spanish”).

    Thus, we see no reason to distinguish Ramos. If anything,
there is more evidence here that Gomez had difficulty
understanding the stipulated removal proceeding. Gomez
stated in his declaration that he filed in the district court that
he has difficulty reading Spanish, that he did not understand
the stipulated proceeding, and that he received the same sort
of en masse reading of the stipulation as Ramos. Gomez also
stated that the immigration officer did not review the
Stipulated Removal form with him during his individual
meeting with the officer. The government has presented no
evidence—other than the signed form—that Gomez was
provided with a competent translation when he signed it. As
we held in Ramos, due process requires that an alien be
provided an individual explanation that is competently
translated “when he sign[s] the form” above and beyond an
en masse explanation. 623 F.3d at 680.
20                  UNITED STATES V. GOMEZ

    Moreover, shifting the burden to Gomez to prove an
incompetent translation would skew the government’s
incentives and create an insurmountable hurdle for alien
defendants. In Ramos, the government produced the
immigration officer at a hearing only to have the court find
that her translation had been inadequate. As here, the
government may not always be able to produce the
immigration officer; or she may be otherwise unavailable.
Thus, it is not realistic to expect the defendant to produce the
officer. Furthermore, if the government can stand silent and
merely rely on the signed stipulation as sufficiently “clear and
convincing” evidence, then it would have no incentive to
produce an immigration officer witness.

    In sum, we hold that the stipulated removal proceeding at
Eloy violated Gomez’s right to due process by obtaining an
invalid waiver of Gomez’s right to appeal the deportation
order. The government has not met its burden of proving by
“clear and convincing evidence” that Gomez validly waived
his right to that appeal.5




  5
    The government’s argument—that the stipulated removal process set
forth in 8 C.F.R. § 1003.25(b) is constitutional—misses the point. Gomez
does not contend that the regulation is unconstitutional, but rather that
immigration authorities frequently abuse the regulatory procedure in
violation of due process, and did so here. It is not uncommon that the
Constitution requires more than what is included in the bare text of any
given statute or regulation. To hold, as Ramos did, that the government
must meet its burden of proving a valid waiver does not invalidate the
procedures set forth in § 1003.25(b).
                     UNITED STATES V. GOMEZ                          21

                      b. Regulatory violation

    Gomez also argues that his deportation was invalid
because the IJ violated 8 C.F.R. § 1003.25(b) by finding that
Gomez’s waiver of rights was “voluntary, knowing, and
intelligent” without a sufficient factual record.6 Again, our



 6
     8 C.F.R. § 1003.25(b) provides in full:

          An Immigration Judge may enter an order of
          deportation, exclusion or removal stipulated to by the
          alien (or the alien’s representative) and the Service.
          The Immigration Judge may enter such an order
          without a hearing and in the absence of the parties
          based on a review of the charging document, the
          written stipulation, and supporting documents, if any.
          If the alien is unrepresented, the Immigration Judge
          must determine that the alien’s waiver is voluntary,
          knowing, and intelligent. The stipulated request and
          required waivers shall be signed on behalf of the
          government and by the alien and his or her attorney or
          representative, if any. The attorney or representative
          shall file a Notice of Appearance in accordance with
          § 1003.16(b). A stipulated order shall constitute a
          conclusive determination of the alien’s deportability or
          removability from the United States. The stipulation
          shall include:

          (1) An admission that all factual allegations contained
          in the charging document are true and correct as
          written;

          (2) A concession of deportability or inadmissibility as
          charged;

          (3) A statement that the alien makes no application for
          relief under the Act;
22                UNITED STATES V. GOMEZ

reasoning in Ramos is directly on point and does not rely on
the concern of incompetent translation. Independent of the
invalid waiver issue, we found that Ramos’s Stipulated
Removal form provided an inadequate basis on which the IJ
could rely to evaluate the validity of Ramos’s waiver of
rights. “Without any independent inquiry of the petitioner,
and depending solely on information provided by DHS, the
IJ concluded that Ramos had ‘voluntarily, knowingly, and
intelligently’ waived his due process rights.” Ramos, 623
F.3d at 683. Despite the form’s explicit waiver language, we
concluded that the IJ’s finding “violated 8 C.F.R.
§ 1003.25(b) by failing to determine whether [Ramos’s]
waiver was ‘voluntary, knowing, and intelligent,’ as required
by the regulation.” Id. We concluded that the regulatory
violation would have been sufficient to invalidate Ramos’s
underlying removal but for a lack of prejudice. See id. at
683–84.



       (4) A designation of a country for deportation or
       removal under section 241(b)(2)(A)(i) of the Act;

       (5) A concession to the introduction of the written
       stipulation of the alien as an exhibit to the Record of
       Proceeding;

       (6) A statement that the alien understands the
       consequences of the stipulated request and that the alien
       enters the request voluntarily, knowingly, and
       intelligently;

       (7) A statement that the alien will accept a written order
       for his or her deportation, exclusion or removal as a
       final disposition of the proceedings; and

       (8) A waiver of appeal of the written order of
       deportation or removal.
                    UNITED STATES V. GOMEZ                             23

    Here, on January 19, 2006, Gomez signed the revised
Notice to Appear requesting a prompt hearing before an IJ.
On the same day, he signed the Stipulated Removal form
waiving, inter alia, the right to a hearing before an IJ.
Without a hearing, and only on the basis of Gomez’s signed
Stipulated Removal form, the IJ found Gomez’s “waiver to be
voluntary, knowing, and intelligent.” The IJ then found,
“upon review of the charging document and the written
stipulation that he is removable based upon clear and
convincing evidence in the form of his own admissions” and
ordered him removed.7

   We do not read Ramos to require an actual appearance by
every alien before an IJ, a possibility that the district court
considered here. Rather, as the district court also discussed,
8 C.F.R. § 1003.25(b) can be read to contain two disjunctive
provisions:

         [1] An Immigration Judge may enter an order
         of deportation, exclusion or removal
         stipulated to by the alien (or the alien’s
         representative) and the Service.       The
         Immigration Judge may enter such an order
         without a hearing and in the absence of the
         parties based on a review of the charging
         document, the written stipulation, and
         supporting documents, if any. [Or,]

         [2] [i]f the alien is unrepresented, the
         Immigration Judge must determine that the


 7
    We are left to assume that the stipulation was signed subsequent to the
demand for a prompt hearing (which appears on the NTA) and that the IJ
inferred that the stipulation was controlling.
24                   UNITED STATES V. GOMEZ

         alien’s waiver is voluntary, knowing, and
         intelligent.

8 C.F.R. § 1003.25(b). In other words, we could read the
second provision to rebut the first: where an alien is
unrepresented, the IJ’s duty to determine the waiver’s validity
supercedes the IJ’s ability to do so without a hearing.
However, we need not decide that issue. Rather, as Gomez
points out, there are several other avenues that immigration
officials could pursue to create a sufficient factual record
without conducting a hearing. For example, the government
could provide a written declaration by the immigration officer
of the circumstances surrounding the alien’s waiver, stating
that avenues of relief were discussed and that the officer
provided a competently translated, individualized explanation
of the rights the alien waived.8

    Here, we conclude that the procedures followed in
removing Gomez violated 8 C.F.R. § 1003.25(b) because the
IJ could not have found that Gomez’s waiver was “voluntary,
knowing, and intelligent” based on the evidence before him,
and thus violated 8 C.F.R. § 1003.25(b). See Ramos, 623
F.3d at 683.

    Therefore, on the basis of both his invalid waiver of the
right to appeal the deportation order and the IJ’s regulatory
violation, Gomez has met the requirements of 8 U.S.C.
§ 1326(d)(1)–(2) to attack collaterally the validity of his 2006


  8
    We do not purport to set forth an exhaustive list of what would be
necessary or sufficient to comply with this requirement in every case. The
gravamen of our holding is that an IJ must have before him a sufficient
record on which to determine that an alien’s waiver of rights is “voluntary,
knowing, and intelligent.” 8 C.F.R. § 1003.25(b).
                    UNITED STATES V. GOMEZ                           25

deportation. We next turn to whether Gomez was prejudiced
by these violations.

                            2. Prejudice

    As discussed supra, in a collateral attack on the validity
of a deportation order the defendant bears the burden of
proving prejudice under § 1326(d)(3). See Medina, 236 F.3d
at 1032. To establish prejudice in this context, the defendant
must show that it was “plausible” that he would have received
some form of relief from removal had his rights not been
violated in the removal proceedings. See Arrieta, 224 F.3d at
1079. “In order to demonstrate prejudice, [an alien] would
also have to show that he is not barred from receiving relief.
If he is barred from receiving relief, his claim is not
‘plausible.’” United States v. Gonzalez-Valerio, 342 F.3d
1051, 1056 (9th Cir. 2003).

    Gomez argues that he was prejudiced by the due process
and regulatory violations during his removal proceeding
because he was eligible for and would have pursued pre-
hearing voluntary departure under 8 U.S.C. § 1229c. The
government contends that Gomez was ineligible for voluntary
departure because his previous Arizona conviction qualifies
as an “aggravated felony” under 8 U.S.C. § 1101(a)(43).9




 9
     Gomez also argues that his Arizona conviction is irrelevant because
it was not included on the revised NTA that formed the basis for his
deportation. This court has held, however, “that due process does not
require inclusion of charges in the NTA that are not grounds for removal
but are grounds for denial of relief from removal.” Salviejo-Fernandez v.
Gonzales, 455 F.3d 1063, 1066 (9th Cir. 2006). Therefore, even when the
NTA fails to include a reference to an aggravated felony, that omission
26                   UNITED STATES V. GOMEZ

    Under § 1229c, an alien is generally eligible for voluntary
departure so long as he has not been convicted of an
“aggravated felony” rendering him deportable under 8 U.S.C.
§ 1227(a)(2)(A)(iii), and is not deportable for reasons of
national security under 8 U.S.C. § 1227(a)(4).              Id.
§ 1229c(b)(1)(C). The “aggravated felony” definition is set
forth in 8 U.S.C. § 1101(a)(43) and includes “sexual abuse
of a minor,” id. § 1101(a)(43)(A), and “an attempt . . . to
commit an offense described in this paragraph,” id.
§ 1101(a)(43)(U).10




would not bar the government from introducing such a conviction later in
an immigration proceeding as a basis for the IJ to find an alien ineligible
for voluntary departure.
 10
     We note that “based on a review of Arizona’s caselaw, it is clear that
Arizona’s definition of attempt is coextensive with the federal definition.”
United States v. Taylor, 529 F.3d 1232, 1238 (9th Cir. 2008) (reviewing
several Arizona cases that pre-date Gomez’s conviction and deportation);
see also United States v. Gomez-Hernandez, 680 F.3d 1171, 1175 (9th Cir.
2012). Here, Gomez was convicted of “attempted sexual conduct with a
minor under the age of 15” in violation of Arizona Revised Statute
sections 13-1001 and 13-1405. Because Arizona’s attempt statute (§ 13-
1001) is “coextensive with the federal definition,” Taylor, 529 F.3d at
1238, “we are satisfied that [he] was convicted of the generic elements of
attempt,” Gomez-Hernandez, 680 F.3d at 1175. Therefore, we only
address the definition of the substantive crime set forth in § 13-1405.
                     UNITED STATES V. GOMEZ                             27

    Aside from a narrow exception not presented here,11 we
look to the law at the time of the deportation proceedings to
determine whether an alien was eligible for relief from
deportation. Vidal-Mendoza, 705 F.3d at 1017–19; Lopez-
Velasquez, 629 F.3d at 895, 897, 901. Gomez argues that
Vidal-Mendoza and Lopez-Velasquez are inapplicable to our
prejudice inquiry here. He asserts that those cases dealt only
with our due process inquiry and that we must look to current
case law when deciding prejudice. We read our case law
more broadly. Gomez offers no persuasive authority or logic


 11
    United States v. Leon-Paz, 340 F.3d 1003 (9th Cir. 2003) presents the
only example of the “narrow circumstances [where] we [have] applied
subsequent precedent in reviewing a deportation order.” United States v.
Lopez-Velasquez, 629 F.3d 894, 899 (9th Cir. 2010) (en banc); see United
States v. Vidal-Mendoza, 705 F.3d 1012, 1017 (9th Cir. 2013).

         Leon-Paz [] involved an alien’s collateral challenge to
         his removal order on the ground that the IJ failed to
         inform him of his “apparent eligibility” for
         discretionary relief under § 212(c). 340 F.3d at 1005.
         At the time of his removal hearing, Congress had
         changed the law to limit the availability of § 212(c)
         relief for aliens convicted of aggravated felonies, but
         we had not yet weighed in on whether these statutory
         changes were applicable retroactively to aliens like
         Leon-Paz. See id. at 1006–07. Shortly after Leon-
         Paz’s removal hearing, the Supreme Court held that
         these changes applied prospectively only. INS v. St.
         Cyr, 533 U.S. 289, 326 (2001).

Vidal-Mendoza, 705 F.3d at 1017–18. This situation is not presented here.
Rather, as in Vidal-Mendoza and Lopez-Velasquez, “the post-removal
precedent . . . created a new, previously unavailable, possibility of relief
by making a ‘deviation’ from ‘longstanding Ninth Circuit and BIA
precedent.’” Vidal-Mendoza, 705 F.3d at 1018 (quoting Lopez-Velasquez,
629 F.3d at 898). We evaluate this new precedent with respect to
Gomez’s sentencing arguments, infra at III.B.
28                    UNITED STATES V. GOMEZ

on which to distinguish our reasoning in Vidal-Mendoza and
Lopez-Velasquez when deciding prejudice.12

    Therefore, we must decide whether Gomez’s conviction
for “attempted sexual conduct with a minor under the age of
15” in violation of Arizona Revised Statute section 13-1405
qualified as an “aggravated felony,” 8 U.S.C. § 1101(a)(43),
at the time he was ordered deported in January 2006.13 We


  12
     United States v. Camacho-Lopez, 450 F.3d 928 (9th Cir. 2006), is
inapposite. It concerned whether a Supreme Court case decided after
Camacho-Lopez’s deportation proceedings was nonetheless applicable on
collateral review to determine whether he was subject to removal as
charged—not, as in this case, whether, although removable, he was
entitled to discretionary relief.      Moreover, the government in
Camacho-Lopez conceded that the new precedent should be retroactively
applied to answer the removability question. Id. at 930. Where, as here,
the case concerns relief from removal, not removability, and the
government does not so concede, we look to the law as it existed at the
time of the deportation proceedings to determine whether an alien was
prejudiced by the IJ’s due process violations. Vidal-Mendoza, 705 F.3d
at 1017–19; Lopez-Velasquez, 629 F.3d at 900–01.
  13
     Gomez’s statute of conviction provides: “A person commits sexual
conduct with a minor by [1] intentionally or knowingly [2] engaging in
sexual intercourse or oral sexual contact with [3] any person who is under
eighteen years of age.” Ariz. Rev. Stat. § 13-1405A. “Sexual conduct
with a minor who is under fifteen years of age is a class 2 felony . . . .” Id.
§ 13-1405B. Subsection B also criminalizes sexual conduct with minors
who are “at least fifteen years of age” if certain additional factors not at
issue here are present. See id. Gomez argues that we should only look to
the statutory language in subsection A. We disagree. Gomez was indicted
for and convicted of violating Arizona Revised Statutes section 13-1405B.
Therefore, our analysis is limited to that provision. Section 13-1405B
defines the victim as being either “at least fifteen” or “under fifteen.”
Consequently, it is divisible with respect to the age of the victim, and,
under the governing law in 2006, we may consider the indictment and plea
agreement’s clear language showing that Gomez was charged with sexual
                     UNITED STATES V. GOMEZ                             29

conclude that Gomez’s conviction would have qualified as
“sexual abuse of a minor,” defined as an aggravated felony
under § 1101(a)(43)(A).

         We first defined the term ‘sexual abuse of a
         minor’ for purposes of § 1101(a)(43)(A) in
         United States v. Baron-Medina, 187 F.3d
1144[, 1146–47] (9th Cir. 1999), where we
         applied the ‘ordinary, contemporary, and
         common meaning’ of ‘sexual abuse of a
         minor,’ and concluded that any ‘use of young
         children for the gratification of sexual desires
         constitutes an abuse’ because the ‘child [is]
         too young to understand the nature of
         [defendant’s] . . . advances.’

Vidal-Mendoza, 705 F.3d at 1019 (second and third
alterations in original).14 The statute at issue in Baron-
Medina criminalized “the touching of an underage child’s


conduct with “a minor under the age of fifteen.” See Shepard v. United
States, 544 U.S. 13, 16, 26 (2005) (holding that a court determining the
character of an underlying crime using the modified categorical approach
may consider, inter alia, the “charging document” and “written plea
agreement”); see also Descamps, 133 S. Ct. at 2283–85 (describing that
Taylor v. United States, 495 U.S. 575, 602 (1990) permitted courts to
review a limited group of documents when the statute of conviction is
“‘divisible’—i.e., comprises multiple, alternative versions of the crime”).
Gomez’s indictment and judgment allege that he was convicted of the
“under fifteen” version of § 13-1405B.
  14
       We also “pointed out that Congress did not cross-reference any
federal substantive offense in listing ‘sexual abuse of a minor’ as an
aggravated felony,” and therefore did not limit the term to a single federal
definition. Cedano-Viera v. Ashcroft, 324 F.3d 1062, 1065 (9th Cir.
2003).
30                  UNITED STATES V. GOMEZ

body . . . with a sexual intent,” where the child was under
fourteen years of age. 187 F.3d at 1145, 1147; accord
Cedano-Viera, 324 F.3d at 1065–66 & n.4. We later held that
a conviction under a Virginia statute criminalizing intercourse
with “a child . . . under fifteen years of age” constituted
“sexual abuse of a minor” in the sentencing context where the
defendant was twenty-six years old and the victim was
thirteen years old. United States v. Pereira-Salmeron, 337
F.3d 1148, 1155 (9th Cir. 2003) (alteration in original).15

    The Board of Immigration Appeals (“BIA”) precedent
also guides our conclusion. In In re Rodriguez-Rodriguez, 22
I. & N. Dec. 991 (B.I.A. 1999), the BIA broadly defined
“sexual abuse of a minor” to exceed the definitions set forth
in various federal criminal statutes, so as to include abuse that
did not involve actual contact. Id. at 995–96. In so holding,
the BIA looked to 18 U.S.C. § 3509(a) (1994) (setting forth
the rights of child victims and witnesses), which “defines
‘sexual abuse’ as ‘the employment, use, persuasion,
inducement, enticement, or coercion of a child to engage in,
or assist another person to engage in, sexually explicit
conduct or the rape, molestation, prostitution, or other form
of sexual exploitation of children, or incest with children.’”


 15
    We note that the analysis for defining substantive offenses enumerated
in § 1101(a)(43)—such as “rape” or “sexual abuse of a minor”—“is the
same for a ‘crime of violence’ in the sentencing context, U.S.S.G.
§ 2L1.2.” United States v. Valencia-Barragan, 608 F.3d 1103, 1107 n.1
(9th Cir. 2010) (citing Pelayo-Garcia v. Holder, 589 F.3d 1010, 1013 n.1
(9th Cir. 2009), and United States v. Medina-Villa, 567 F.3d 507, 511–12
(9th Cir. 2009)); see also United States v. Medina-Maella, 351 F.3d 944,
947 (9th Cir. 2003) (relying in the context of criminal sentencing upon
cases defining “sexual abuse of a minor” in 8 U.S.C. § 1101(a)(43)(A)).
Therefore, the analysis in sentencing cases such as Pereira-Salmeron is
directly applicable to our analysis here.
                    UNITED STATES V. GOMEZ                           31

Id. at 995 (quoting 18 U.S.C. § 3509(a)(8)). The BIA did not
set forth a threshold age at which such conduct would
constitute “abuse,” although § 3509(a)(2) defines “child” as
“a person who is under the age of 18.”

    Most tellingly, in April 2006—just three months after
Gomez’s deportation—we relied on In re Rodriguez-
Rodriguez to affirm the BIA’s holding that sexual intercourse
with a 17-year-old constituted “sexual abuse of a minor” as
defined by § 1101(a)(43)(A). Afridi v. Gonzales, 442 F.3d
1212, 1214–17 (9th Cir. 2006), overruled by Estrada-
Espinoza v. Mukasey, 546 F.3d 1147 (9th Cir. 2008) (en
banc), overruled on other grounds by United States v. Aguila-
Montes de Oca, 655 F.3d 915 (9th Cir. 2011) (en banc) (per
curiam), abrogated by Descamps, 133 S. Ct. 2276.16 Unlike
Estrada-Espinoza, 546 F.3d at 1152, Afridi—like all of our
cases preceding Gomez’s 2006 deportation—did not
explicitly rely on the fact that the subject statute required the
defendant to be a certain number of years older than the
victim. 442 F.3d at 1217. Applying the categorical approach,
we held that the California statute of conviction that
criminalizes conduct by “‘[a]ny person who engages in an act
of unlawful sexual intercourse with a minor who is more than
three years younger than the perpetrator,’” was categorically
“sexual abuse of a minor.” Id. (quoting Cal. Penal Code
§ 261.5(c)). We stated:




  16
       We have said that Estrada-Espinoza, which was not decided until
2008, “sharply departed from” our prior precedent defining “sexual abuse
of a minor” for purposes of § 1101(a)(43)(A). Vidal-Mendoza, 705 F.3d
at 1020. We evaluate our current law, including Estrada-Espinoza, infra
at III.B.
32                UNITED STATES V. GOMEZ

        A conviction under this statute meets the
        BIA’s interpretation of “sexual abuse of a
        minor” as encompassing any offense that
        involves “the employment, use, persuasion,
        inducement, enticement, or coercion of a child
        to engage in . . . sexually explicit conduct
        . . . .” In re Rodriguez-Rodriguez, 22 I. & N.
        Dec. at 991, 995. Mr. Afridi had sexual
        intercourse with a seventeen-year-old girl who
        was more than three years younger than he.
        Sexual intercourse clearly constitutes
        “sexually explicit conduct,” and the
        seventeen-year-old victim in this matter was
        a “minor” as that term is commonly defined.
        Further, the BIA’s definition of “sexual abuse
        of a minor” is not limited to victims of any
        certain age. Therefore, his offense falls
        within that definition. Accordingly, the BIA
        properly found that Petitioner was removable
        for having committed an aggravated felony
        ....

Id. (first and second alterations in original).

    Construing the two statutory provisions together, see
supra note 13, Gomez’s statute of conviction contains three
elements: (1) a mens rea of “intentionally or knowingly”; (2)
an act of “engaging in sexual intercourse or oral sexual
contact”; and (3) a victim “who is under fifteen years of age.”
Ariz. Rev. Stat. § 13-1405. Although the case law that
existed in 2006 did not explicitly enumerate the elements of
“sexual abuse of a minor,” these three elements were
sufficient to fall categorically within the then-existing BIA
and Ninth Circuit definition. The “sexual intercourse or oral
                 UNITED STATES V. GOMEZ                     33

sexual contact” element of § 13-1405 clearly constitutes
“sexually explicit conduct.” See In re Rodriguez-Rodriguez,
22 I. & N. Dec. at 995. And a victim under fifteen years of
age fits squarely within the definition of “minor.” Id. at
995–97; Afridi, 442 F.3d at 1217. Under the logic of In re
Rodriguez-Rodriguez, 22 I. & N. Dec. at 995–96, and
Pereira-Salmeron, 337 F.3d at 1155, such conduct with a
victim under fifteen years of age constituted “abuse” at the
time.

    Thus, under the governing case law at the time of his
deportation, Gomez’s crime would have categorically
qualified as “sexual abuse of a minor” for the purposes of
8 U.S.C. § 1101(a)(43)(A), and he would not have been
eligible for voluntary departure. Because Gomez was not
prejudiced by the due process and regulatory violations that
occurred in his 2006 removal proceeding, we affirm the
district court’s denial of his motion to dismiss.

                       B. Sentencing

    We next determine whether, under current law, Gomez’s
§ 13-1405 conviction constitutes a “crime of violence” within
the meaning of U.S.S.G. § 2L1.2(b)(1)(A)(ii). Because our
case law has evolved since 2006, we reach the opposite
conclusion from what we concluded in analyzing the
prejudice inquiry. That is, we hold that Arizona Revised
Statute section 13-1405 (including the “under fifteen”
version) is not categorically a “crime of violence” because it
is missing an element of the generic offenses of sexual abuse
of a minor and statutory rape, and the district court’s finding
to the contrary was reversible error. Thus, we vacate
Gomez’s sentence and remand for resentencing.
34                  UNITED STATES V. GOMEZ

    The United States Sentencing Guidelines provide for a
sixteen-level enhancement where the defendant was
previously deported after a conviction for “a crime of
violence.” U.S.S.G. § 2L1.2(b)(1)(A)(ii). The commentary
defines “crime of violence” as “any of the following offenses
under federal, state, or local law: . . . statutory rape, [or]
sexual abuse of a minor.” Id. cmt. 1(B)(iii).17 Attempt
convictions for offenses counted under U.S.S.G.
§ 2L1.2(b)(1) also qualify as crimes of violence. Id. cmt. 5.
The district court imposed a sixteen-level sentencing
enhancement because it found that Gomez’s conviction was
categorically a conviction for “statutory rape.”

    We begin by analyzing Gomez’s conviction under the
familiar categorical approach set forth in Taylor v. United
States, 495 U.S. 575 (1990). Under this approach, we look
only to the elements of Gomez’s statute of conviction, and
not the particular facts underlying his conviction. 495 U.S.
at 600.18 As we explained above, Gomez’s conviction under
Arizona Revised Statutes section 13-1405B contains three
elements: (1) a mens rea of “intentionally or knowingly”; (2)
an act of “engaging in sexual intercourse or oral sexual


     17
       The government argues only that Gomez’s Arizona conviction
qualifies as either “statutory rape” or as “sexual abuse of a minor.”
   18
      As we discussed supra at note 13, however, we may consider that
Gomez was convicted pursuant to the “under fifteen” version of the
statute. See Descamps, 133 S. Ct. at 2283–85 (reiterating that courts may
consider a limited group of documents when the statute of conviction is
“‘divisible’—i.e., comprises multiple, alternative versions of the crime”).
Although we ultimately conclude that § 13-1405 is missing elements of
the relevant generic offenses, the provisions set forth in § 13-1405B are
indeed “divisible” as to the age of the victim because the statute defines
the victim as being either “at least fifteen” or “under fifteen.”
                    UNITED STATES V. GOMEZ                            35

contact”; and (3) a victim “who is under fifteen years of age.”
Ariz. Rev. Stat. § 13-1405. Then, we look to the generic
definitions of “sexual abuse of a minor” and of “statutory
rape” to determine if the elements of § 13-1405B are the
same as, or more narrow than, the generic offenses. See
Descamps, 133 S. Ct. at 2283. “[I]f the [state] statute sweeps
more broadly than the generic crime, a conviction under that
law cannot count” for the purposes of a sentencing
enhancement. Id. For the reasons set forth below, we
conclude that Gomez’s conviction under § 13-1405B is not
categorically a conviction for sexual abuse of a minor or
statutory rape because it is missing an element of each
generic offense.

             1. Generic Sexual Abuse of a Minor

    We turn first to the generic definition of “sexual abuse of
a minor.” Three related lines of cases compel us to conclude
that the statute, even including the “under fifteen” version, is
missing an element of “sexual abuse of a minor.” First, in a
unanimous en banc opinion considering whether a conviction
constitutes the aggravated felony “sexual abuse of a minor”
as set forth in 8 U.S.C. § 1101(a)(43)(A), we defined the
generic offense of “sexual abuse of a minor” as requiring
“four elements: (1) a mens rea level of knowingly; (2) a
sexual act; (3) with a minor between the ages of 12 and 16;
and (4) an age difference of at least four years between the
defendant and the minor.” Estrada-Espinoza, 546 F.3d at
1152, 1156; see also 18 U.S.C. § 2243.19 We have



 19
      Although dicta in Estrada-Espinoza states that offenses bearing the
title “‘sexual abuse of a minor’ . . . . define what would, in more common
parlance, be referred to as statutory rape,” 546 F.3d at 1156, we have
36                UNITED STATES V. GOMEZ

recognized that the definition of “sexual abuse of a minor” set
forth in Estrada-Espinoza applies equally to U.S.S.G.
§ 2L1.2. See Valencia-Barragan, 608 F.3d at 1105, 1107
(applying Estrada-Espinoza’s definition of “sexual abuse of
a minor” in the sentencing context); Medina-Villa, 567 F.3d
at 511 (reaffirming that the “decisional law defining the term
‘sexual abuse of a minor’ in the sentencing context, U.S.S.G.
§ 2L1.2, is informed by the definition of the same term in the
immigration context, 8 U.S.C. § 1101(a)(43)(A), and vice
versa” (footnote omitted)); supra note 15.

      Second, in Medina-Villa, we held that Estrada-Espinoza
did not set forth the exclusive definition of “sexual abuse of
a minor.” 567 F.3d at 516. We noted that Estrada-
Espinoza’s definition of “sexual abuse of a minor”
“encompassed statutory rape crimes only,” and recognized
that a residual category of “sexual abuse of a minor” exists
that encompasses statutes where (1) “the conduct proscribed
. . . is sexual;” (2) “the statute protects a minor;” and (3) “the
statute requires abuse.” Id. at 513–14. In turn, we defined
the term “abuse” as “physical or psychological harm in light
of the age of the victim in question.” Id. (internal quotation
marks omitted). We have noted that sexual contact with a
victim under the age of fourteen is categorically “abuse,” see
United States v. Lopez-Solis, 447 F.3d 1201, 1209 (9th Cir.
2006), but we have never held that such a per se rule applies
to consensual sex with persons fourteen and older, see
Valencia-Barragan, 608 F.3d at 1107 & n.2 (recognizing the
two distinct generic definitions of “sexual abuse of a minor”
and holding that a statute contains the element of abuse under
the Medina-Villa definition if it “applies to sexual conduct


never held that Estrada-Espinoza sets forth the elements of generic
statutory rape.
                 UNITED STATES V. GOMEZ                     37

with children younger than fourteen years”); Pelayo-Garcia,
589 F.3d at 1015–16 (rejecting argument that a statute that
criminalizes sex between someone over twenty-one with a
minor under sixteen is per se “abusive”).

    Third, in addressing the “under eighteen” version of the
statute, we have expressly determined that convictions under
Arizona Revised Statutes section 13-1405 meet neither the
generic definition of “sexual abuse of a minor” set forth in
Estrada-Espinoza nor the generic definition of “abuse of a
minor” set forth in Medina-Villa. Rivera-Cuartas v. Holder,
605 F.3d 699, 701–02 (9th Cir. 2010). A conviction under
this statute does not meet the definition set forth in Estrada-
Espinoza “for two reasons: (1) it lacks the age difference
requirement; and (2) is broader than the generic offense with
respect to the age of the minor because the statute applies to
persons under eighteen years of age.” Id. at 702. Here,
analyzing the “under fifteen” version of § 13-1405, the statute
continues to lack the age difference element. “Section 13-
1405 also does not meet the generic definition of ‘sexual
abuse of a minor’ under the Medina-Villa framework as it
lacks the element of ‘abuse.’” Id. Again, analyzing the
“under fifteen” version, the statute continues to lack the
element of “abuse” because the statute may apply to victims
who are not “younger than fourteen years.” Valencia-
Barragan, 608 F.3d at 1107; see also Pelayo-Garcia, 589
F.3d at 1015–16.

                2. Generic Statutory Rape

    Arizona Revised Statutes section 13-1405 is also missing
an element of the generic offense of statutory rape. Whether
the generic offense of statutory rape has, as an element, a
four-year age difference, is an issue of first impression. The
38               UNITED STATES V. GOMEZ

development of our law in this area, as well as the statutory
law of other jurisdictions, leads us to conclude that a four-
year age difference is an element of the generic offense of
statutory rape. Because § 13-1405, even the “under fifteen”
version of the statute, is missing this element, a conviction
under the statute is not categorically a crime of violence.

    We first addressed the generic offense of statutory rape in
United States v. Gomez-Mendez, 486 F.3d 599 (9th Cir.
2007). There, we held that “[t]he term ‘statutory rape’ is
ordinarily, contemporarily, and commonly understood to
mean the unlawful sexual intercourse with a minor under the
age of consent specified by state statute.” Id. at 603. In
Gomez-Mendez, we did not address what other elements, if
any, comprised the generic offense of statutory rape.

    Shortly after Gomez-Mendez, we revisited the definition
of the generic offense of statutory rape. See United States v.
Rodriguez-Guzman, 506 F.3d 738, 744–46 (9th Cir. 2007).
In Rodriguez-Guzman, we reached one of the issues left open
by Gomez-Mendez: “the ordinary, contemporary, and
common meaning of the term ‘minor’ in the context of a
statutory rape law.” Id. at 745. Finding that at least thirty
states set the age of consent at sixteen and the Model Penal
Code and the federal statutory rape provision had as an
element a victim under the age of sixteen, we held that the
ordinary, contemporary, and common meaning of the term
“minor” in the context of statutory rape law was a person
under sixteen years of age. Id. Again, we did not consider
whether the generic offense of statutory rape included any
other elements.

    In United States v. Gonzalez-Aparicio, 663 F.3d 419 (9th
Cir. 2011), we were faced with the same question presented
                 UNITED STATES V. GOMEZ                      39

here: whether a conviction under Arizona Revised Statutes
section 13-1405 was categorically a crime of violence for the
purposes of sentencing. Id. at 425–26. The district court held
that it was, but did not specify whether the conviction was
categorically a conviction for the generic offense of
“statutory rape” or “sexual abuse of a minor.” Id. at 423–24,
425. Gonzalez-Aparicio did not object below, but on appeal,
he argued that the generic offense of statutory rape has, as
one of the elements, a four-year age difference. Id. at
425–26. We recognized that Estrada-Espinoza’s definition
of “sexual abuse of a minor” might bear on the definition of
generic statutory rape. See id. at 429–30. Ultimately,
however, we declined to decide “whether—and how[—]
Estrada-Espinoza should be applied in defining the
generic crime of ‘statutory rape’ under U.S.S.G.
§ 2L1.2(b)(1)(A)(ii).” Id. at 431. Acknowledging that
“whether the generic federal definition of ‘statutory rape’
includes a [four]–year age difference element” is a “difficult
issue,” we also declined to resolve that question. Id. Instead,
we held that any error that may have been committed by the
district court in imposing the sixteen-level crime of violence
sentencing enhancement was not plain error. Id. at 432.

     Finally, in United States v. Zamorano-Ponce, 699 F.3d
1117, 1118 (9th Cir. 2012), we again addressed the elements
of the generic offense of statutory rape. Zamorano-Ponce
argued that his conviction was not categorically a conviction
for the generic offense of statutory rape because the statute of
conviction did not include a mens rea element of
“knowingly,” relying on Estrada-Espinoza. Zamorano-
Ponce, 699 F.3d at 1120. We rejected this argument,
explaining:
40               UNITED STATES V. GOMEZ

       Defendant’s reliance on Estrada-Espinoza is
       misplaced. That case defined the term “sexual
       abuse of a minor” for the purpose of
       considering whether a prior conviction
       constituted an “aggravated felony” under the
       Immigration and Nationality Act. Nothing in
       Estrada-Espinoza purports to require that
       “statutory rape,” within the meaning of the
       commentary to the Guidelines, contain a mens
       rea element. Nor does the case overrule or
       undermine Gomez-Mendez or Rodriguez-
       Guzman in any other way. In fact, we have
       recognized previously that Estrada-Espinoza
       never discussed or even cited to our prior
       “statutory rape” decisions in Gomez-Mendez
       and Rodriguez-Guzman.

Id. (internal quotation marks and citations omitted). Having
rejected the argument that Estrada-Espinoza sets forth the
elements of the generic offense of statutory rape, we held,
based on Gomez-Mendez and Rodriguez-Guzman, that generic
statutory rape does not have, as an element, a mens rea of
“knowingly.” Id. at 1119–20. Although we held that
Estrada-Espinoza does not set forth the elements of generic
statutory rape, we nonetheless recognized that whether a four-
year age difference is an element of generic statutory rape
remains an open question. Id. at 1119.

    We now answer that question in the affirmative. In
reaching this conclusion, we follow the approach we took in
Rodriguez-Guzman, looking to the Model Penal Code, federal
law, and state statutory rape laws to determine whether
statutory rape, in the generic sense, includes a four-year age
difference. See 506 F.3d at 745; see also Estrada-Espinoza,
                     UNITED STATES V. GOMEZ                             41
546 F.3d at 1152 (“In the absence of specific congressional
guidance as to the elements of a crime, courts have been left
to determine the generic sense in which the term is now used
in the criminal codes of most States.” (internal quotation
marks and citation omitted)).

    The Model Penal Code’s statutory rape provision, entitled
“Corruption of Minors and Seduction,” requires a four-year
age difference between the victim and the perpetrator. Model
Penal Code § 213.3(1)(a). It provides that:

         A male who has sexual intercourse with a
         female not his wife, or any person who
         engages in deviate sexual intercourse or
         causes another to engage in deviate sexual
         intercourse is guilty of an offense if:

             (a) the other person is less than [16] years
         old and the actor is at least [four] years older
         than the other person . . . .

Id.; see also Rodriguez-Guzman, 506 F.3d at 745. Likewise,
the federal statute that most closely matches generic statutory
rape, 18 U.S.C. § 2243(a), see Rodriguez-Guzman, 506 F.3d
at 745, also includes a four-year age difference.20



 20
     Notably, 18 U.S.C. § 2243(a) is the statute we relied upon in Estrada-
Espinoza for the elements of the generic offense of “sexual abuse of a
minor.” In Rodriguez-Guzman, however, we characterized this statute as
setting out the “[f]ederal defin[ition] [of] statutory rape.” We continue to
treat § 2243 as the federal statutory rape provision. Although a conviction
under § 2243 would not categorically constitute a conviction for generic
statutory rape because it does not have, as an element, sexual intercourse,
there are no federal offenses specifically criminalizing sexual intercourse
42                   UNITED STATES V. GOMEZ

    Furthermore, a substantial number of state statutes now
include at least a four-year age difference in their statutory
rape laws.21 Forty-one states have an age difference in at
least some of their statutory rape laws.22 Of those, thirty-two




with minors. Section 2243 is the closest federal analog to generic
statutory rape.
      21
        Most states have multiple provisions governing statutory rape.
Typically, the extent—and existence—of the age gap depends on the age
of the victim. This makes extrapolating a generic definition of statutory
rape somewhat complicated. Nonetheless, after carefully surveying the
state laws, we conclude a consensus can be gleaned that statutory rape
ordinarily involves at least a four-year age gap.
 22
     See Ala. Code § 13A-6-61(a)(3); Alaska Stat. Ann. § 11.41.436(a)(1);
Ark. Code Ann. § 5-14-127(a)(1)(A); Cal. Penal Code § 261.5(d); Colo.
Rev. Stat. Ann. § 18-3-402(a)(1)(d); Conn. Gen. Stat. Ann. § 53a-70(a)(2);
Del. Code. Ann. tit. 11 § 773(a)(5); Fla. Stat. Ann. § 794.05(1); Haw. Rev.
Stat. § 707-730(c); Idaho Code Ann. § 18-6101(1); 720 Ill. Comp. Stat.
5/11-1.40(a)(1); In. Code Ann. § 35-42-4-9(a); Iowa Code Ann.
§ 709.4(1)(b)(3)(d); Ky. Rev. Stat. Ann. § 510.050(1)(a); La. Rev. Stat.
Ann. § 14:80A; Me. Rev. Stat. Ann. tit. 17-A § 254; Md. Code Ann.,
Crim. Law § 3-304(a)(3); Mass. Gen. Laws Ann. ch. 265, § 23A(a);
Minn. Stat. § 609.342(1)(b); Miss. Code. Ann. § 97-3-95(1)(c); Mo. Ann.
Stat. § 566.034; Mont. Code Ann. § 45-5-502(3); Neb. Rev. Stat. § 28-
319.01(1); Nev. Rev. Stat. Ann. §§ 200.364, 200.368; N.H. Rev. Stat.
Ann. § 632-A:3(II); N.J. Stat. Ann. § 2C:14-2(c)(4); N.M. Stat. Ann.
§ 30-9-11(G)(1); N.Y. Penal Law § 130.25(2); N.C. Gen. Stat. Ann. § 14-
27.2; N.D. Cent. Code § 12.1-20-05(2); Ohio Rev. Code Ann. § 2907.04;
Okla. Stat. Ann. tit. 21, § 1114(A)(1); 18 Pa. Cons. Stat. Ann. § 3122.1(a);
R.I. Gen. Laws Ann. § 11-37-6; S.D. Codified Laws § 22-22-1(5); Tenn.
Code Ann. § 39-13-506(b); Utah Code Ann. § 76-5-401.2; Vt. Stat. Ann.
tit. 13, § 3253(a)(8); Wash. Rev. Code. Ann. § 9A.44.079; W. Va. Code
Ann. § 61-8B-5(a)(2); Wyo. Stat. Ann. § 6-2-315(a)(i).
                    UNITED STATES V. GOMEZ                            43

states require an age difference of four years or more.23
Rodriguez-Guzman held that the common understanding of
the term “minor” in the context of statutory rape laws is a
person under the age of sixteen based on a comparable
number of states—thirty—setting their age of consent at
sixteen. 506 F.3d at 745. Moreover, of the states with an
age-gap requirement, only twelve require a three-year age
difference in any of their provisions24 and only twelve require
a two-year age difference in any of their provisions.25 In


 23
     See Ala. Code § 13A-6-61(a)(3); Alaska Stat. Ann. § 11.41.436(a)(1);
Ark. Code Ann. § 5-14-127(a)(1)(A); Cal. Penal Code § 261.5(d); Colo.
Rev. Stat. Ann. § 18-3-402(a)(1)(d); Del. Code. Ann. tit. 11 § 773(a)(5);
Fla. Stat. Ann. § 794.05(1); Haw. Rev. Stat. § 707-730(c); 720 Ill. Comp.
Stat. 5/11-1.40(a)(1); Iowa Code Ann. § 709.4(1)(b)(3)(d); Ky. Rev. Stat.
Ann. § 510.050(1)(a); La. Rev. Stat. Ann. § 14:80A; Me. Rev. Stat. Ann.
tit. 17-A § 254; Md. Code Ann., Crim. Law § 3-304(a)(3); Mass. Gen.
Laws Ann. ch. 265, § 23A(a); Minn. Stat. § 609.342(1)(b); Mo. Ann. Stat.
§ 566.034; Neb. Rev. Stat. § 28-319.01(1); N.H. Rev. Stat. Ann. § 632-
A:3(II); N.J. Stat. Ann. § 2C:14-2(c)(4); N.M. Stat. Ann. § 30-9-11(G)(1);
N.Y. Penal Law § 130.25(2); N.C. Gen. Stat. Ann. § 14-27.2; N.D. Cent.
Code § 12.1-20-05(2); Okla. Stat. Ann. tit. 21, § 1114(A)(1); 18 Pa. Cons.
Stat. Ann. § 3122.1(a); Tenn. Code Ann. § 39-13-506(b)(1); Utah Code
Ann. § 76-5-401.2; Vt. Stat. Ann. tit. 13, § 3253(a)(8); Wash. Rev. Code.
Ann. § 9A.44.079; W. Va. Code Ann. § 61-8B-5(a)(2); Wyo. Stat. Ann.
§ 6-2-315(a)(i).
 24
   See Alaska Stat. Ann. § 11.41.434(a)(1); Cal. Penal Code § 261.5(c);
Conn. Gen. Stat. Ann. § 53a-71(a)(1); Idaho Code Ann. § 18-6101(2);
Minn. Stat. § 609.342(1)(a); Miss. Code. Ann. § 97-3-95(1)(c); Mont.
Code Ann. § 45-5-502(3); N.Y. Penal Law § 130.30(1); S.D. Codified
Laws § 22-22-1(5); Vt. Stat. Ann. tit. 13, § 3252(c); Wash. Rev. Code.
Ann. § 9A.44.076; Wyo. Stat. Ann. § 6-2-314(a)(i).
      25
          See Ala. Code § 13A-6-62(a)(1); Conn. Gen. Stat. Ann.
§ 53a-70(a)(2); Idaho Code Ann. § 18-6101(1); In. Code Ann. § 35-42-4-
9(a); La. Rev. Stat. Ann. § 14:80.1A; Minn. Stat. § 609.344(1)(b); Miss.
Code. Ann. § 97-3-95(1)(d); Nev. Rev. Stat. Ann. §§ 200.364, 200.368;
44                   UNITED STATES V. GOMEZ

contrast, twenty-two states require a four-year age gap in at
least some of their statutory rape laws.26 Moreover,
seventeen states require an even greater age difference—
ranging from five years to twelve years—in at least some of
their statutory rape provisions.27 Based on the foregoing, we
conclude that there is significant consensus among the states
that statutory rape is characterized by an age difference
between the victim and the defendant, and a four-year age
difference is the most common line that states have drawn.

   We recognize that thirty-five states have at least one
provision criminalizing sexual intercourse with minors that


Ohio Rev. Code Ann. § 2907.04; R.I. Gen. Laws Ann. § 11-37-6; Wash.
Rev. Code. Ann. § 9A.44.073; W. Va. Code Ann. § 61-8B-3(a)(2).
 26
   See Ala. Code § 13A-6-61(a)(3); Alaska Stat. Ann. § 11.41.436(a)(1);
Ark. Code Ann. § 5-14-127(a)(1)(A); Colo. Rev. Stat. Ann. § 18-3-
402(a)(1)(d); 720 Ill. Comp. Stat. 5/11-1.40(a)(1); Iowa Code Ann.
§ 709.4(1)(b)(3)(d); Ky. Rev. Stat. Ann. § 510.050(1)(a); La. Rev. Stat.
Ann. § 14:80A; Md. Code Ann., Crim. Law § 3-304(a)(3); Minn. Stat.
§ 609.342(1)(b); Mo. Ann. Stat. § 566.034; N.H. Rev. Stat. Ann. § 632-
A:3(II); N.J. Stat. Ann. § 2C:14-2(c)(4); N.M. Stat. Ann. § 30-9-11(G)(1);
N.Y. Penal Law § 130.25(2); N.C. Gen. Stat. Ann. § 14-27.2; Okla. Stat.
Ann. tit. 21, § 1114(A)(1); 18 Pa. Cons. Stat. Ann. § 3122.1(a); Tenn.
Code Ann. § 39-13-506(b); Wash. Rev. Code. Ann. § 9A.44.079; W. Va.
Code Ann. § 61-8B-5(a)(2); Wyo. Stat. Ann. § 6-2-315(a)(i).
      27
       See Cal. Penal Code § 261.5(d); Colo. Rev. Stat. Ann. § 18-3-
402(a)(1)(e); Del. Code. Ann. tit. 11 §§ 770(a)(2), 771(a)(1), 772(a)(2)(g),
773(a)(5); Fla. Stat. Ann. § 794.05(1); Haw. Rev. Stat. § 707-730(c); 720
Ill. Comp. Stat. 5/11-1.60(d); Ky. Rev. Stat. Ann. § 510.060(1)(b); Me.
Rev. Stat. Ann. tit. 17-A § 254; Mass. Gen. Laws Ann. ch. 265, § 23A(a),
(b); Neb. Rev. Stat. § 28-319.01(1); N.Y. Penal Law § 130.35(4); N.C.
Gen. Stat. Ann. §§ 14-27.2A, 14-27.7A; N.D. Cent. Code § 12.1-20-05(2);
18 Pa. Cons. Stat. Ann. § 3122.1(b); Tenn. Code Ann. §§ 39-13-506(b)(2),
39-13-506(c); Utah Code Ann. § 76-5-401.2; Vt. Stat. Ann. tit. 13,
§ 3253(a)(8).
                    UNITED STATES V. GOMEZ                            45

includes no age difference element whatsoever.28 However,
in seventeen of these states, such statutes always have, as an
element, a victim who is under the age of fourteen.29
Moreover, in another seven of these states, at least some of
the provisions that lack an age difference element require as




  28
       See Ariz. Rev. Stat. Ann. § 13-1405; Ark. Code Ann. §§ 5-14-
103(a)(3), 5-14-126(a)(2)(A); Cal. Penal Code § 261.5(b); Del. Code.
Ann. tit. 11 § 770(a)(1); Fla. Stat. Ann. § 800.04(4)(a); Ga. Code Ann.
§ 16-6-3; Haw. Rev. Stat. § 707-730(b); 720 Ill. Comp. Stat. 5/11-1.30(b),
1.50(b); In. Code Ann. § 35-42-4-3(a); Iowa Code Ann. §§ 709.3(1)(b),
709.4(1)(b)(2); Kan. Stat. Ann. §§ 21-5503(a)(3), 21-5506(b), 21-5507(a);
Ky. Rev. Stat. Ann. § 510.040(1)(b)(2); Me. Rev. Stat. Ann. tit. 17-A
§ 253; Mass. Gen. Laws Ann. ch. 265, § 23; Mich. Comp. Laws. Ann.
§§ 750.520b(1)(a), 750.520d(1)(a); Minn. Stat. § 609.344(1)(a); Mo. Ann.
Stat. § 566.032; Mont. Code Ann. §§ 45-5-501(1)(a)(ii)(D), 45-5-503(1);
N.H. Rev. Stat. Ann. § 632-A:3(III); N.J. Stat. Ann. § 2C:14-2(a)(1); N.M.
Stat. Ann. § 30-9-11(D)(1); N.Y. Penal Law § 130.35(3); N.D. Cent. Code
§§ 12.1-20-03(1)(d), 12.1-20-05(1); Ohio Rev. Code Ann. § 2907.02;
Okla. Stat. Ann. tit. 21, §§ 1111, 1114(B); Or. Rev. Stat. Ann.
§§ 163.375(1)(b), 163.365(1), 163.375(1)(b); 18 Pa. Cons. Stat. Ann.
§ 3121(c); R.I. Gen. Laws Ann. § 11-37-8.1; S.C. Code Ann. § 16-3-
655(A), (B); S.D. Codified Laws § 22-22-1(1); Tex. Penal Code Ann.
§ 22.011(a)(2), (c)(1); Utah Code Ann. §§ 76-5-401, 76-5-402.1; Vt. Stat.
Ann. tit. 13, § 3252(c); Va. Code Ann. §§ 18.2-61, 18.2-63; Wis. Stat.
Ann. §§ 948.02(1), 948.02(2), 948.09.
 29
    See Ark. Code Ann. §§ 5-14-103(a)(3), 5-14-126(a)(2)(A); Haw. Rev.
Stat. § 707-730(b); In. Code Ann. § 35-42-4-3(a); Iowa Code Ann.
§§ 709.3(1)(b), 709.4(1)(b)(2); Ky. Rev. Stat. Ann. § 510.040(1)(b)(2);
Me. Rev. Stat. Ann. tit. 17-A § 253; Minn. Stat. § 609.344(1)(a); Mo.
Ann. Stat. § 566.032; N.H. Rev. Stat. Ann. § 632-A:3(III); N.J. Stat. Ann.
§ 2C:14-2(a)(1); N.M. Stat. Ann. § 30-9-11(D)(1); N.Y. Penal Law
§ 130.35(3); Ohio Rev. Code Ann. § 2907.02; 18 Pa. Cons. Stat. Ann.
§ 3121(c); R.I. Gen. Laws Ann. § 11-37-8.1; S.C. Code Ann. § 16-3-
655(A), (B); S.D. Codified Laws § 22-22-1(1).
46                  UNITED STATES V. GOMEZ

an element a victim under the age of fourteen.30,31 Because
only eighteen states ever criminalize sexual intercourse with
older minors irrespective of an age difference,32 we are not
persuaded that these state laws are probative of the elements
of generic statutory rape, which involves sexual intercourse
with minors under the age of sixteen, not just the very young.
Cf. Rodriguez-Guzman, 506 F.3d at 745 (basing the generic
definition of the term “minor” within the context of statutory
rape on a consensus of thirty states). When viewed as a
whole, the state statutory rape laws, the Model Penal Code,
and federal law support our conclusion that statutory rape is
ordinarily, contemporarily, and commonly understood to



      30
      See 720 Ill. Comp. Stat. 5/11-1.30(b); Kan. Stat. Ann. § 21-
5503(a)(3); Mich. Comp. Laws. Ann. § 750.520b(1)(a); Or. Rev. Stat.
Ann. §§ 163.375(1)(b), 163.365(1); Utah Code Ann. § 76-5-402.1; Va.
Code Ann. § 18.2-61; Wis. Stat. Ann. § 948.02(1).
   31
       Likewise, federal law and the Model Penal Code also include
provisions criminalizing sexual intercourse with minors that lack an age-
difference element. See 18 U.S.C. § 2241(c); Model Penal Code
§ 213.1(1)(d). These provisions also require as an element an especially
young victim. See 18 U.S.C. § 2241(c) (criminalizing sexual acts with
children under the age of twelve); Model Penal Code § 213.1(1)(d)
(including as an element a victim under the age of ten).
 32
    See Ariz. Rev. Stat. Ann. § 13-1405; Cal. Penal Code § 261.5(b); Del.
Code. Ann. tit. 11 § 770(a)(1); Fla. Stat. Ann. § 800.04(4)(a); Ga. Code
Ann. § 16-6-3; 720 Ill. Comp. Stat. 5/11-1.50(b); Kan. Stat. Ann. §§ 21-
5506(b), 21-5507(a); Mass. Gen. Laws Ann. ch. 265, § 23; Mich. Comp.
Laws. Ann. § 750.520d(1)(a); Mont. Code Ann. §§ 45-5-501(1)(a)(ii)(D),
45-5-503(1); N.D. Cent. Code §§ 12.1-20-03(1)(d), 12.1-20-05(1); Okla.
Stat. Ann. tit. 21, §§ 1111, 1114(B); Or. Rev. Stat. Ann. § 163.375(1)(b);
Tex. Penal Code Ann. § 22.011(a)(2), (c)(1); Utah Code Ann. § 76-5-401;
Vt. Stat. Ann. tit. 13, § 3252(c); Va. Code Ann. § 18.2-63; Wis. Stat. Ann.
§§ 948.02(2), 948.09.
                    UNITED STATES V. GOMEZ                           47

include as an element a four-year age difference between the
victim and the defendant.

    To summarize, the elements of generic statutory rape are:
(1) sexual intercourse (2) with a minor under the age of
sixteen (3) who is at least four years younger than the
defendant. Generic statutory rape does not have, as an
element, a mens rea requirement of “knowingly.” Arizona
Revised Statutes section 13-1405 is missing the four-year age
difference element of the generic offense of statutory rape.33

    Therefore, Arizona Revised Statute section 13-1405, even
the “under fifteen” version, is missing an element of generic
“statutory rape” and generic “sexual abuse of a minor.” Thus,
a conviction under the statute is not categorically a conviction
for a “crime of violence” under U.S.S.G. § 2L1.2(b)(1)(A)(ii).
Because the statute is missing an element of these generic
crimes, our inquiry ends here—we do not undertake a
modified categorical analysis. Descamps, 133 S. Ct. at 2283,
2292 (holding that the modified categorical approach does not
apply to statutes that contain an “‘indivisible’ set of elements
sweeping more broadly than the corresponding generic
offense,” meaning that “the statute of conviction has an


 33
    Gomez’s conviction under Arizona Revised Statutes section 13-1405
may also be missing another element of the generic offense of statutory
rape. The statute criminalizes both “sexual intercourse” and “oral sexual
contact,” but our case law has held that the generic offense of statutory
rape requires “sexual intercourse.” Gomez-Mendez, 486 F.3d at 603. The
statute is divisible as to the actus reus element, so we may employ the
modified categorical approach to determine whether Gomez’s conviction
contains, as an element, “sexual intercourse.” See Descamps, 133 S. Ct.
at 2281. However, because Gomez did not raise the issue, we do not
decide whether his conviction has this element of the generic offense of
statutory rape.
48               UNITED STATES V. GOMEZ

overbroad or missing element”). “Because of the mismatch
in elements, a person convicted under [such a] statute is never
convicted of the generic crime.” Id. at 2292.

                      3. Harmless Error

    We also reject the government’s argument that the
sentencing error was harmless. In imposing the sentence, the
district court stated:

       I would also note that if I’m wrong on the
       calculations . . . [and] the Court or court on
       appeal . . . find[s] that . . . the four-year age
       differential is essential[,] . . . I . . . doubt very
       much that there would be any significant
       change in the sentence that’s about to be
       imposed.

The district court did not actually calculate the sentence it
would have imposed absent the enhancement and imposed a
sentence that was above the Guidelines range absent the
enhancement. See United States v. Munoz-Camarena, 631
F.3d 1028, 1030 n.5 (9th Cir. 2011) (noting that a Guidelines
calculation error may be harmless if one of four non-
exhaustive factors is satisfied, including if the district court
“chooses a within-Guidelines sentence that falls within . . .
the correct Guidelines range”); see also United States v.
Acosta-Chavez, 727 F.3d 903, 909-10 (9th Cir. 2013).

                    IV. CONCLUSION

    In sum, we hold that the IJ violated an immigration
regulation designed to protect an alien’s right to judicial
review and that Gomez was denied due process in his 2006
                 UNITED STATES V. GOMEZ                     49

removal proceedings, but that these violations were harmless
in light of his ineligibility for relief from removal. We
therefore affirm the denial of his motion to dismiss the
indictment. We further hold that Gomez’s conviction under
Arizona Revised Statute section 13-1405 did not constitute a
“crime of violence” within the meaning of U.S.S.G.
§ 2L1.2(b)(1)(A)(ii), and therefore the district court erred in
applying a sixteen-level sentencing enhancement. Thus, we
vacate Gomez’s sentence and remand for resentencing.

  AFFIRMED in part and VACATED in part, and
REMANDED.